Citation Nr: 0830076	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
enlarged liver.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, which denied the veteran's claims for 
service connection for hepatitis C with enlarged liver, 
hypertension, and "a mental disorder."  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision.  

In February 2008, the veteran was afforded a hearing the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing.  See 38 
U.S.C.A. § 7102(b) (West 2002).  During his hearing, the 
veteran stated that he wanted to withdraw his appeal for 
service connection for a heart murmur.  Thus, this issue is 
no longer before the Board.  See 38 C.F.R. § 20.204(b) 
(2007).  


FINDINGS OF FACT

1.  The veteran does not have hepatitis C which is related to 
his service.

2.  The veteran does not have hypertension which is related 
to his service.

3.  The veteran does not have an acquired psychiatric 
disorder which is related to his service.



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

2.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in January 2003, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support granting service connection for 
hepatitis C, hypertension, or for an acquired psychiatric 
disorder.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2003 letter was issued to the appellant and his 
service representative prior to the March 2003 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claims are 
being denied in this decision, any question as to the 
appropriate disability ratings or effective dates is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, the service medical records do not show 
any relevant treatment, a compensable psychiatric condition 
is not shown, hepatitis C and hypertension are first shown no 
earlier than 30 years after separation from service, and 
there is no competent evidence to show that any of the 
claimed conditions are related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  In summary, VA has done everything reasonably 
possible to notify and to assist the veteran and no further 
action is necessary to meet the requirements of the VCAA.

The veteran argues that he incurred hepatitis C, 
hypertension, and an acquired psychiatric disorder during 
active service.  Specifically, he argues that he incurred 
hepatitis C as a result of an in-service blood transfusion 
after a motor vehicle accident (MVA).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for hypertension when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C can be 
sexually transmitted.  However, the chance for 
sexual transmission of [hepatitis C] is well below 
comparable rates for HIV/AIDS or hepatitis B 
infection. . . .  The hepatitis B virus is heartier 
and more readily transmitted than [hepatitis C].  
While there is at least one case report of 
hepatitis B being transmitted by an airgun 
injection, thus far, there have been no case 
reports of hepatitis C being transmitted by an 
airgun transmission.  The source of infection is 
unknown in about 10 percent of acute hepatitis C 
cases and in 30 percent of chronic hepatitis C 
cases.  These infections may have come from blood-
contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be 
accounted for by known modes of transmission, 
primarily transfusion of blood products before 
1992, and injection drug use.  Despite the lack of 
any scientific evidence to document transmission of 
hepatitis C with airgun injectors, it is 
biologically plausible.

VBA Fast Letter 04-13 (June 29, 2004).   

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990 (as in this 
case), payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c)(2)-(3) (2007).  

VA's Office of General Counsel (OGC) has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7- 99, 64 Fed. Reg. 52,375 
(1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  

The post-service medical evidence consists of VA reports 
dated between 1970 and 2007.  

With regard to the claim for hepatitis C, the veteran 
testified that, although the operative reports were not 
available, he received blood transfusions while having his 
hip operated on at the University Hospital following his 
inservice motor vehicle accident (MVA).  He further testified 
that he had occasionally used drugs during service, but that 
he had no tattoos and was not sexually promiscuous.  

The veteran's service records, to include a Medical Board 
Report (MBR) dated in December 1969 and reports from the 
University Hospital, show that, in August 1969, the veteran 
was involved in an MVA.  He was admitted initially to 
University Hospital at which time his left hip was noted to 
be dislocated and was "reduced by closed methods."  He also 
was noted to have severely comminuted fractures of the left 
zygomatic arch and the lateral walls of the left maxillary 
sinus, with at least one fracture involving the inferior rim 
of the left orbit, and an apparent fracture of the basilar 
region of the frontal aspect of the skull.  He was 
transferred to Fort Gordon Army Hospital ten days later.  His 
fracture of the left zygoma was treated with an open 
reduction and internal fixation and insertion of silastic 
plate at the left orbital floor.  His final diagnoses were 
"dislocation of left hip, reduced," avascular necrosis, 
left femoral head, and traumatic arthritis of the left hip 
joint, closed left zygoma fracture with diplopia, basilar 
skull fracture with involvement of the left auditory canal, 
multiple laceration wounds without artery or nerve 
involvement, and fibrous nonunion of zygoma to coronoid 
process of mandible, left side, with moderate limitation of 
motion of the mandible.  A Physical Examination Board (PEB) 
report dated in December 1969 noted the previously discussed 
injuries due to the veteran's MVA and showed that his abdomen 
was clinically normal.  In January 1970, he was retired for 
disability due to his injuries.  

The post-service medical evidence consists of VA and non-VA 
reports dated between 1970 and 2007.  This evidence includes 
a VA hospital report dated in March 1996 which contains an 
Axis I diagnosis of alcohol dependence.  

Reports from Twelve Oaks dated in May 2002 show that the 
veteran was admitted for treatment of psychiatric symptoms.  
His Axis I diagnoses were alcohol dependence, crack cocaine 
dependence, and marijuana dependence.  The reports note that 
he gave a history of "daily drinking for over 20 years," a 
27-year history of freebase and crack cocaine use, and "he 
did admit to using I.V. (intravenous) cocaine in the past."  

A VA psychiatric examination report dated in January 2003 
contains an Axis I diagnosis of polysubstance dependence, in 
early full remission, and notes that the veteran reported 
drug use during service and thereafter which included heroin 
and cocaine and he had "a long history of alcohol and 
multiple substance abuse."  

A VA digestive examination report dated in January 2003 shows 
that the veteran reported having a 30-year history of alcohol 
use and that he had used "a lot of drugs and I.V. drugs."  
The impressions included chronic hepatitis C and enlarged 
liver "which goes along with his diagnosis of hepatitis C."

VA progress notes dated between 2004 and 2007 show treatment 
for hepatitis C.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
hepatitis C with enlarged liver.  The veteran's service 
medical records do not show treatment for, or a diagnosis of, 
hepatitis, nor do they indicate that he ever received a blood 
transfusion.  The University Hospital reports dated in August 
1969 indicate that the veteran underwent a closed reduction 
of the left hip.  The veteran also had a pin inserted through 
the tibia and his leg was placed in skeletal traction.  None 
of these records indicate that the veteran received a blood 
transfusion in association with this procedure.  To the 
extent that the veteran has admitted that he used drugs 
during service, even if there were competent evidence to show 
that his hepatitis was a result of such in-service drug use, 
it would be considered to have been as a result of willful 
misconduct and would not be compensable.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(n), 3.301(c)(2)-(3); VAOPGCPREC 2-98, 
VAOPGCPREC 7-99.  In addition, the medical evidence shows 
that the veteran has a long post-service history of high-risk 
behavior (drug abuse, to include intravenous drug use).  
There is no competent evidence of record which associates the 
veteran's hepatitis C with any aspect of his service.  There 
is no competent evidence of record to show that the veteran 
has alcohol or drug abuse as secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
hypertension.  The veteran's service medical records include 
a Physical Examination Board (PEB) report dated in December 
1969 which notes the injuries due to his MVA.  This report 
shows that his heart was clinically normal and his blood 
pressure was 136/90.  The veteran's service medical records 
otherwise do not show that the veteran was treated for 
hypertension.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303(a).  It appears that 
the first evidence of hypertension is dated in 2001, at least 
30 years after the veteran's separation from active service.  
There also is no medical evidence to show that hypertension 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence includes reports from 
Twelve Oaks dated in May 2002 which contain diagnoses that 
included hypertension.  A VA examination report dated in 
January 2003 contains impressions that include hypertension 
"diagnosed in 2001."  VA progress notes dated between 2004 
and 2007 show continuing treatment for hypertension.  There 
is no competent evidence showing that the veteran's 
hypertension is related to service, however.    

With regard to the claim for an acquired psychiatric 
disorder, the veteran's service medical records include a 
Physical Examination Board (PEB) report dated in December 
1969 which notes the injuries due to his MVA and shows that 
his psychiatric condition was clinically normal.  The post-
service medical evidence includes a February 1973 VA 
examination report which contains an impression of passive 
aggressive personality.  The next relevant evidence is a 1996 
VA hospital report which contains an Axis I diagnosis of 
alcohol dependence.  As previously discussed, reports from 
Twelve Oaks dated in May 2002 show that the veteran was 
diagnosed with alcohol dependence, crack cocaine dependence, 
and marijuana dependence.  A VA psychiatric examination 
report dated in January 2003 contains an Axis I diagnosis of 
polysubstance dependence, in early full remission.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for an 
acquired psychiatric disorder.  The veteran's service medical 
records do not show that he was treated for any psychiatric 
symptoms.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303(a).  The post-service medical 
evidence shows that the only relevant diagnoses are for a 
personality disorder, alcohol abuse, and substance abuse 
disorders.  As noted elsewhere, compensation for personality 
disorders and disabilities based on substance abuse 
(including drug and alcohol abuse) is precluded as a matter 
of law. See generally 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301(c)(2), 3.303(c), 4.9; VAOPGCPREC 2-98, VAOPGCPREC 7-99.  
Therefore, the Board finds that a compensable disability is 
not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  

Additional evidence in support of the veteran's claims is his 
own lay assertions and February 2008 Board hearing testimony.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Lay testimony is competent to establish the presence of 
observable symptomatology, however, and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In this case, the veteran asserts that he has hepatitis C, 
hypertension, and an acquired psychiatric disorder due to 
active service.  As noted, the veteran's service medical 
records and post-service medical records indicate that he was 
not treated during active duty service for any of the claimed 
conditions.  The medical evidence also indicates drug abuse 
during and after active service and that none of the claimed 
disabilities were diagnosed or treated prior to 2001.  There 
also is no competent evidence to show that any of the claimed 
disabilities are related to active service.  Simply stated, 
the Board finds that the medical evidence outweighs the 
veteran's statements.    
 
As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


